[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                                OCT 5, 2010
                              No. 10-11647                      JOHN LEY
                          Non-Argument Calendar                   CLERK
                        ________________________

                     D.C. Docket No. 1:08-cv-01889-RLV

MARTA TIGHE,

                                                            Plaintiff-Appellant,



                                    versus

WORLDSPAN, L.P,

                                                          Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (October 5, 2010)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Marta Tighe, a Hispanic female of Nicaraguan origin, appeals pro se
following the entry of summary judgment in favor of Worldspan, L.P., her former

employer, on her discrimination and retaliation claims under Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e-2(a), 3(a); and 42 U.S.C.

§ 1981. Tighe filed the present civil action alleging that numerous events during

her tenure with Worldspan, including her termination, were the result of

discrimination on the basis of her race and national origin, and were taken in

retaliation for her complaints about bias. Worldspan moved for summary

judgment, and a magistrate issued a report recommending that its motion be

granted because her pre-termination claims were abandoned, and all of her claims

failed on the merits in any event. The district court subsequently adopted the

magistrate’s report, agreeing that her claims failed on the merits.

      On appeal, Tighe raises three arguments. First, she argues that she did not

abandon her pre-termination claims. Despite the liberal pleading standard for pro

se litigants, if a party does not brief issues on appeal, they have abandoned those

issues. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Because Tighe

did not raise any issues relating to her loss of sales territory, diminishing role in

the company, or hostile work environment in her initial brief, she has abandoned

these issues on appeal, and we need not consider them. As to the remaining claims,

although Tighe raised numerous claims relating to pre-termination events in her

                                           2
complaint, and Worldspan addressed these claims in its motion for summary

judgment, she limited her counseled response on the merits to her termination

claims. Additionally, she conceded that none of the pre-termination events rose to

the level of an adverse employment action. Therefore, the district court

appropriately determined that she abandoned those claims at that stage of the

proceedings. Accordingly, we affirm the district court’s denial of her

pre-termination claims without reaching their merits.

      Second, Tighe argues that the district court erred in granting summary

judgment on her claims for discriminatory and retaliatory termination. Although

Tighe set forth a prima facie case for both discriminatory and retaliatory

termination, Worldspan articulated a legitimate, non-discriminatory and non-

retaliatory reason—that it terminated her for job abandonment—after she relocated

to Florida in violation of its directive that she could not do so and continue to hold

her position with the company. Tighe failed to establish that Worldspan’s

articulated reason was a pretext for either discrimination or retaliation, as she

offered no evidence beyond her conclusory allegations that its explanation was not

true and merely quarreled with the wisdom of its decision. Accordingly, the

district court did not err in granting summary judgment to Worldspan on Tighe’s

termination claims.

                                           3
       Lastly, she argues that the district court simply adopted the magistrate’s

report without reviewing his findings de novo, as required. As Tighe objected

only to the magistrate’s findings with respect to her termination claims, the district

court’s obligation to conduct de novo review extended only to those findings.

Because the district court stated that it considered the magistrate’s report and

Tighe’s objections, and came to two independent conclusions regarding those

claims, we are satisfied, on this record, that the district court adequately performed

its duty to review the magistrate’s report de novo.

      Upon review of the record, and consideration of the parties’ briefs, we find

Tighe’s arguments to be without merit and affirm.

      AFFIRMED.




                                          4